EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 11-16 were canceled.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closes prior art is Barfus et al. (US 2013/0214716) which discloses a mixing machine comprising a head (12) extending over a bowl receiving location (see Fig. 1), the head including a downwardly extending rotatable output shaft for receiving a mixer tool (24); a drive train including a motor (18) having an output operatively connected to drive a planetary gear system (see [0022]), wherein the planetary gear system effects rotation of the rotatable output shaft about its axis and orbiting of the shaft axis about another axis (see [0022]-[0024], Fig. 2); a user interface (see [0021] and reference character 22); and a control system having a master control unit (50) connected with a first sensor (62) and a slave control unit (54 and/or 58) connected with a second sensor (56); however, the claimed locations of the first and second sensors and the wireless aspect of the independent claim are not disclosed.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774